In re: Louisiana Concrete Products, Inc. applying for certiorari, or writ of 'réview, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 253 So. 2d 571.
Writ dénié’d.- The result is correct. In Electrical Supply Co. v. Eugene Freeman, Inc., 178 La. 741, 152 So. 510, the contract and bond were recorded as required by R.S. 9:4802 (then Act No. 298 of 1926), and that bond was statutory. R.S. 9:4812 applies to private works both when there is no contract and when the contract is unrecorded as in the instant case.